   Case: 2:19-cr-00067-ALM Doc #: 41 Filed: 03/10/20 Page: 1 of 1 PAGEID #: 303




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                            EASTERN DIVISION




                                  PRESENTENCE REFERRAL


JUDGE MARBLEY                                    AUSA: Ken Affeidl & Doug Squires
                                                 Defense Atlorney: Dave Thomas & Katy
                                                   Wallrabenstein




Defendant;              Roger Dale Anderson
Case Number:            CR2-19-67


Offense:                Ct. 1 -Conspiracy to dispense & dislribute controlled substances
                        Cts 2-10 - Illegal dispensing of schedule II controlled substances


Coimts:                 1-10 (**Note**) count 8 was dismissed - confer with U.S. Atty

Conviction on:          M         Jury Verdict
                        []        Court Decision
                        []        Guilty Plea at Arraignment
                        []        Change of plea to Guilty

Custody Status          []        Federal
                        []        State
                        [X]       Bond
                        []        Other




DATE:                   March 6, 2020



Signed:
                 Bett^lark, Deputy Clerk


COPY TO:         U.S. Probation
